11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In re commitment of Dean Tyrone Tryon,         * From the 142nd District Court
                                                 of Midland County,
                                                 Trial Court No. CV-55,137

No. 11-20-00267-CV                              * August 25, 2022

                                               * Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.